BASKIN, Judge.
Appellant challenges an amended order on appellee’s motion for an accounting. The court interpreted the property settlement agreement entered by the parties in their 1976 proceeding to dissolve their marriage and entered rulings to implement its provisions. We find no merit in the husband’s contention that either the court’s construction or its dispositions in connection with enforcement were unreasonable. See Clark v. Clark, 79 So.2d 426 (Fla.1955); Halie v. Wickersham, 103 Fla. 254, 137 So. 226 (1931). We therefore affirm.